DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  Nos. 125 and 123d-f.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The paragraph numbers of the specification re-start on page 2 of said specification.  After paragraph [0006], the numbers re-start with [0001].
Second paragraph 2, Line 6:  A word –on—is needed after “based”.
Paragraph 27, Line 3:  The smoke detector is numbered –111a—in the drawings and elsewhere in the specification.
Paragraph 74, Line 7:  The word “vent” should be replaced with –event--.
Paragraph 119, Line 4:  The smart home user interface on the user device No. 440 is numbered –442--, not “452”.
Appropriate correction is required.

This application is in condition for allowance except for the following formal matters: 
As noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The following is a statement of reasons for the indication of allowable subject matter:
The prior art has devised methods to create maps defining a plurality of sub-areas of a multi-tenant dwelling unit as can be seen in the system taught by Viton et al [U.S. 11,019,458] that generates a map based on nodes of a hierarchical graph.  And maps have been used in emergency systems as can be seen in the system taught by Pellegrini et al [U.S. 10,805,786].  However, the independent claims of the current application combine receiving a map having both locations of sensors and defining a plurality of sub-areas of the MDU in conjunction with receiving sensor data from the sensors indicative of a fire event and determining one or more sub-areas included in the fire event to generate a targeted fire event response for the one or more sub-areas of the MDU in order to provide said targeted fire event response.  This combination is considered unobvious when compared to the prior art.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Holliday et al [U.S. 11,037,067] detects occupancy of an area comprising one or more zones.
Shen et al [US 2022/0148393] sets at least one emergency refuge area in a place and creates an electronic map.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
7/15/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687